DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-4 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Faria (US 2010/0107496 A1).

Re. claim 1: Faria discloses a viewing window assembly (14), comprising: (see fig. 2; para. 0026-0029)
a viewing panel (56) adapted to permit the monitoring of electrical components (electrical transformer) located within an electrical distribution equipment cabinet (12, 16), (see fig. 2-4; para. 0026—0030)
wherein the viewing panel comprises a polymeric material (polycarbonate) that is transparent to infrared radiation; and, (comprises calcium fluoride) (see para. 0003-0007)
a retaining mechanism (28, 37) adapted to mount the viewing panel to an opening (24) of the electrical distribution equipment cabinet, (see fig. 3, 4, 6; para. 0032-0033)
the opening adapted for a removable blanking panel. (the opening has pre-tapped screw holes for screws 28 which would be adapted to be used with a removable blanking panel) (see fig. 3, 4, 6; para. 0032-0033)

Re. claim 2: Faria discloses wherein the viewing panel is opaque to visible light. (see para. 0007-0008, 0043-0044)

Re. claim 3: Faria discloses wherein the viewing panel is transparent to ultraviolet radiation. (see para. 0007-0008, 0043-0044)

Re. claim 4: Faria discloses wherein the viewing panel is transparent to visible light. (see para. 0007-0008, 0043-0044)

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 5-7, 17-19, 21, and 22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Faria as applied to claim 1 above, and further in view of Larsen et al. (US 2012/0091090 A1).

Re claims 5 and 7: Faria fails to disclose:
wherein the retaining mechanism comprises a tool-less mounting mechanism; and 
wherein the retaining mechanism for the viewing window assembly is based on a retaining mechanism for the removable blanking panel.
However, Larsen discloses:
An electrical equipment cabinet (7, 9) comprising a removable panel (100) with a retaining mechanism (120) adapted to mount the panel to an opening of the equipment cabinet (12, 13); and (see fig. 6, 12; para. 0028, 0034, 0039)
wherein the retaining mechanism (120) for the viewing window assembly is based on a retaining mechanism for the removable blanking panel. (both parts use the same rails 13 and holes 12 to attach to the equipment cabinet) (see fig. 2-6; para. 0029-0032)
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to make the retaining mechanism of Faria a tool-less mounting system and based on a retaining mechanism for the removable panel as taught by Larsen. One of ordinary skill would have been motivated to do this in order to make the blanking panel and viewing window easily interchangeable by a user or technician. (see Larsen para. 0022, 0028, 0038)

Re. claim 6: Faria fails to disclose:
wherein the viewing window assembly has the same dimensions as the removable blanking panel.
However, Larsen discloses:
wherein a removable assembly (server computer in an EIA structure) has the same dimensions as the removable blanking panel. (see fig. 2-6; para. 0028, 0040)
However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to make the dimensions of the removable blanking panel the same as the dimensions of the viewing window assembly of Faria as taught by Larsen. One of ordinary skill would have been motivated to do this in order to make the two components interchangeable quickly with each others using standard dimensions. (see Larsen para. 0038-0040)

Re. claim 17: Faria discloses:
monitoring the electrical components (electrical transformer) located within the electrical distribution equipment cabinet (12, 16), wherein the viewing panel (56) permits the transmission of radiation emitted from the electrical components. (see fig. 2-4; para. 0026—0030)
mounting the viewing window assembly (14) to the opening of the electrical distribution equipment cabinet, the retaining mechanism (28, 37) mounting the viewing panel to the opening of the electrical distribution equipment cabinet (see fig. 3, 4, 6; para. 0032-0033)
Faria fails to disclose:
removing a blanking panel from the electrical distribution equipment cabinet, wherein the blanking panel is adapted to cover the opening of the electrical distribution equipment cabinet;
However, Larsen discloses:
An electrical equipment cabinet (7, 9) comprising a removable panel (100) with a retaining mechanism (120) adapted to mount the panel to an opening of the equipment cabinet (12, 13); and (see fig. 6, 12; para. 0028, 0034, 0039)
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to remove a blanking panel from the electrical cabinet of Faria a as taught by Larsen. One of ordinary skill would have been motivated to do this in order to make the blanking panel and viewing window easily interchangeable by a user or technician. (see Larsen para. 0022, 0028, 0038)

Re. claim 18: Faria discloses wherein the radiation transmitted through the viewing panel (14) is monitored by a detection device (100). (see fig. 8; para. 0041)

Re. claim 19: Faria discloses wherein the viewing panel (14) includes an infrared-transmitting material (glass or plastic polycarbonate) that is non-flammable, wherein the infrared-transmitting material comprises calcium fluoride. (see fig. 2 para. 0004-0007)

Re. claim 21 as understood: wherein the viewing panel comprises a polymeric (polycarbonate with calcium fluoride) material that is opaque to visible light. (see fig. 2-5; para. 0004-0007, 0043)

Re. claim 22: Faria discloses wherein the viewing panel comprises a polymeric material (polycarbonate with calcium fluoride) that is transparent to ultraviolet radiation. (see fig. 2-5; para. 0004-0007, 0043)

Claims 8-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Faria as applied to claim 1 above, and further in view of Walsh et al. (US 2014/0170971 A1).

Re. claims 8-10: Faria fails to disclose:
a Near Field Communication (NFC) tag adapted to permit the monitoring of the electrical components located within the electrical distribution equipment cabinet; 
wherein the NFC tag is mounted to the viewing panel; and
wherein the NFC tag is adapted to receive, store and transmit information related to the electrical components in the electrical distribution equipment cabinet, the information selected from the group consisting of specification information for the electrical components, temperature operating-range information for the electrical components, maintenance information for the electrical components, repair information for the electrical components, access log information for the electrical components, infrared-inspection information for the electrical components, and visual-inspection information for the electrical components.
However, Walsh discloses:
a Near Field Communication (NFC) tag (28, 40) adapted to permit the monitoring (20, 26, 24, 22) of the electrical components (4, 6) located within the electrical distribution equipment cabinet; (see fig. 1, 2; para. 0034, 0036-0039)
wherein the NFC tag is mounted to the viewing panel (front face of 8). (see fig. 1, 2; para. 0034-0036)
wherein the NFC tag is adapted to receive, store and transmit information related to the electrical components in the electrical distribution equipment cabinet, the information selected from the group consisting of specification information for the electrical components (such as functional trip settings). (see para. 0009, 0034-0036)
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include a NFC tag to the viewing panel of Faria as taught by Walsh. One of ordinary skill would have been motivated to do this in order to obtain information from the electrical equipment within the cabinet to relate a status and settings of the equipment to an external communications device. (Walsh para. 0014-0015)

Claim 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Faria in view of Larsen as applied to claim 17 above, and further in view of Robinson (US 2015/0131177 A1).

Re. claim 20: Faria and Larsen fail to disclose: 
altering a portion of the blanking panel, wherein the altered panel comprises a viewing pane, and wherein the viewing panel is the viewing pane.
Robinson discloses:
altering a portion of the blanking panel (200), wherein the altered panel comprises a viewing pane (300), and wherein the viewing panel is the viewing pane. (see para. 0027-0029)
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide a blanking panel of Faria and Larsen with a viewing window as taught by Robinson. One of ordinary skill would have been motivated to do this in order to allow for the viewing or monitoring of electrical components while retaining safety to the users. (See Robinson para. 0023)

Claim 23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Faria in view of Larsen as applied to claim 17 above, and further in view of Walsh et al. (US 2014/0170971 A1).

Re. claim 23: Faria fails to disclose:
a Near Field Communication (NFC) tag adapted to permit the monitoring of the electrical components located within the electrical distribution equipment cabinet; 
wherein the NFC tag is mounted to the viewing panel; and
wherein the NFC tag is adapted to receive, store and transmit information related to the electrical components in the electrical distribution equipment cabinet, the information selected from the group consisting of specification information for the electrical components, temperature operating-range information for the electrical components, maintenance information for the electrical components, repair information for the electrical components, access log information for the electrical components, infrared-inspection information for the electrical components, and visual-inspection information for the electrical components.
However, Walsh discloses:
a Near Field Communication (NFC) tag (28, 40) adapted to permit the monitoring (20, 26, 24, 22) of the electrical components (4, 6) located within the electrical distribution equipment cabinet; (see fig. 1, 2; para. 0034, 0036-0039)
wherein the NFC tag is mounted to the viewing panel (front face of 8). (see fig. 1, 2; para. 0034-0036)
wherein the NFC tag is adapted to receive, store and transmit information related to the electrical components in the electrical distribution equipment cabinet, the information selected from the group consisting of specification information for the electrical components (such as functional trip settings). (see para. 0009, 0034-0036)
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include a NFC tag to the viewing panel of Faria as taught by Walsh. One of ordinary skill would have been motivated to do this in order to obtain information from the electrical equipment within the cabinet to relate a status and settings of the equipment to an external communications device. (Walsh para. 0014-0015)

Claim 24 is/are rejected under 35 U.S.C. 103 as being unpatentable over Faria as applied to claim 1 above, and further in view of Robinson (US 2015/0131177 A1).

Re. claim 24: Faria fails to disclose:
a first protective grill lying against a first surface of the viewing panel;
a second protective grill lying against a second surface of the viewing panel, the second surface being opposed to the first surface,
the first and second protective grills each comprising an array of ports formed therethrough.
However, Robinson discloses:
A viewing window assembly (20) comprising a viewing panel (260) adapted to permit the monitoring of electrical components located within an electrical distribution equipment cabinet (bus duct 10) (see fig. 1-3; para. 0023—0025)
a first protective grill (320) lying against a first surface (inner surface) of the viewing panel; (see fig. 3, 5; para. 0024-0025)
a second protective grill (388)  lying against a second surface (outer surface) of the viewing panel, the second surface being opposed to the first surface, (see fig. 3, 6; para. 0026, 0037)
the first and second protective grills each comprising an array of ports (350, 390) formed therethrough. (see fig. 3, 5, 6; para. 0024- 0027, 0031)
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide a first and second protective grill to the apparatus of Faria as taught by Robinson. One of ordinary skill would have been motivated to do this in order to protect individuals viewing through the window. (Robinson para. 0002-0003)

Claim 25 is/are rejected under 35 U.S.C. 103 as being unpatentable over Faria.

Re. claim 25: Faria discloses:
Wherein the viewing panel comprises an array of ports (hexagonal mesh in 56) formed therethrough; and (see fig. 5; para. 0043-0046)
A design of the panel may be altered for esthetic reasons. (para. 0045)
Faria fails to specifically disclose:
wherein the viewing panel comprises only a single row of ports formed therethrough.
However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to change the shape of the mesh so that there is only a single row of ports formed thereghtough. One of ordinary skill would have been motivated to do this in order to change the esthetic of the viewing panel. (Faria para. 0045)
Further, it would have been an obvious matter of design choice, absent a statement of criticality, to make the array of ports of Faria comprise only a single row of ports since the applicant has not disclosed that the shape of the ports solves any stated problem or is for any particular purpose and it appears that the invention would perform equally well with either the single row of ports or a mesh array of ports.

Response to Arguments
Applicant’s arguments, see page 6, filed 28 October 2021, with respect to the rejection of claims 2 and 21 under 35 U.S.C. 112(b), in combination with the amendments to the claims, have been fully considered and are persuasive.  The rejection of claims 2 and 21 under 35 U.S.C. 112(b) has been withdrawn. 

Applicant's arguments, see pages 6-7, filed 28 October 2021, with respect to the rejection of claim 1 under 35 U.S.C. 102(a)(1) as being anticipated by Faria have been fully considered but they are not persuasive. Applicant argues that Faria fails to disclose “the opening adapted for a removable blanking panel” because Farina fails to mention a removable blanking panel. The Examiner respectfully disagrees. In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., a removable blanking panel per se) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993). Claim 1 recites “the opening adapted for a removable blanking panel” which only requires that one of ordinary skill would be able to attach a removable blanking panel to the opening. The above limitation does not require a teaching of a removable blanking panel. As such, one of ordinary skill would have understood that a blanking panel could be removed or installed in place of the viewing panel or viewing window assembly. Further, such a blanking panel would have been easily able to be fabricated by one of ordinary skill in the art.  
Applicant also argues “[t]he screw holes are actually in the front panel 16, not the opening 22.” It is unclear what Applicant means by this, first, because the opening of Faria is number 24, not “top panel 22” and second, a screw hole cannot be formed in an opening because there is no material in which to form a screw hole in an opening. This would be like trying to make a hole within a larger hole. It is assumed that Applicant is arguing that in Fig. 4, there are no screw holes illustrated around opening 24 within the front panel 16. While this is true, Fig. 3, which was previously indicated as teaching this limitation, shows such holes. Further, para. [0032], which was also previously indicated as teaching this limitation, teaches screws 28 can fasten base 26 to panel 16 at opening 24. The rejection is MAINTAINED.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ADAM B DRAVININKAS whose telephone number is (571)270-1353. The examiner can normally be reached Monday - Friday 9a-6p MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JAYPRAKASH (JP) N GANDHI can be reached on 571-272-3740. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





November 6, 2021
/ADAM B DRAVININKAS/Primary Examiner, Art Unit 2835